Title: To Thomas Jefferson from Peyton Short, 5 December 1799
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir,
Woodford County-5th. Decr: 1799

I had the pleasure of receiving your favor of the 16th. Octr. last, enclosing me a Letter from my Brother, as also a Copy of the Document shewing his Claim to a tract of military Land purchased of Capt. Paskie—
I very much regret that my Brother did not at an earlier day give me some instructions with regard to his Claim against Colo. Skipwith—as it would in the course of the frequent Visits I have made to his (Colo. Skipwith’s) Neighbourhood, for several Years past, have been very convenient to me to have attended to this Business—At any rate shd. you not put it in any other equally satisfactory Channel, I will in the course of the ensuing Year, shd. you advise me of the expediency of the measure, such is my Devotion to my Brother’s interest, take a trip in for the express purpose of adjusting so long unsettled a peice of Business between two friends—
With respect to my Brother’s Western Lands I have got them in a pretty good train—of which I have fully advised him in the enclosed Letter—
I am pleased with the Report of Colo. Skipwith’s Gallantry, as it is a pretty certain indication of his being in good Health & Spirits.—The Watches you were so obliging as to forward to my Sisters got safe to hand—they feel themselves much indebted to you for your politeness.—I for my part cannot express my Acknowledgments for the great trouble I have given you with the Correspondence between my Brother & myself—& am still encreasing the obligation by addressing the enclosed Letter to you—Be assured, my good Sir, I feel no small Degree of Sensibility in taking such a Liberty—but my Brother presuming on yr. friendship has pressed me to do so—
I am, with the greatest Esteem & Regard, Dear Sir Yr. Most Obt. Sert

Peyton Short

